   Case 15-00309-SMT   Doc 29    Filed 10/18/18 Entered 10/18/18 13:59:49   Desc Main
                                 Document Page 1 of 2
The document below is hereby signed.

Signed: October 18, 2018




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge
                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                  )
                                           )
    WILLIAM MCKINNEY,                      )    Case No. 15-00309
                                           )    (Chapter 7)
                       Debtor.             )    Not for publication in
                                           )    West’s Bankruptcy Reporter.

               MEMORANDUM DECISION AND ORDER DENYING MOTION
        TO EXTEND TIME TO FILE FORM B423 AND MOTION TO REOPEN CASE

         On September 27, 2018, the court entered a Memorandum

    Decision and Order (Dkt. No. 27) directing the debtor within 17

    days to file a supplementation of his Motion to Extend Time to

    File Form B423 (Dkt. No. 25) to provide detailed information as

    set forth in that Memorandum Decision and Order.             The 17th day

    fell on Sunday, October 14, 2018, making Monday, October 15,

    2018, the deadline for filing the supplementation.              The debtor

    has not filed the required supplementation by that deadline.

    Without that supplementation, the debtor has not established that

    he is entitled to an enlargement of the time to file an Official
Case 15-00309-SMT                                                                       Doc 29   Filed 10/18/18 Entered 10/18/18 13:59:49   Desc Main
                                                                                                 Document Page 2 of 2


Form B423 in order to obtain a discharge.1                                                                               Without having

established cause to enlarge the time to file an Official Form

B423, there is no reason to reopen the case.                                                                                It is thus

                              ORDERED that the Amended Motion to Reopen Chapter 7 Case and

[for] Entry of an Order of Discharge (Dkt. No. 24) and the Motion

to Extend Time to File Form B423 (Dkt. No. 25) are DENIED.

                                                                                                                     [Signed and dated above.]

Copies to: Debtor; Debtor’s attorney; Office of United States
Trustee; all entities on BNC mailing list.




                              1
        Even if a supplementation had been filed, the requested
extension might have been denied (regardless of what the
supplementation set forth) if the court followed stringent tests
that some courts have adopted for addressing such extension
requests. I need not address the precise test that should apply.
What is clear is that, regardless of what test should apply, the
representations the debtor has made (without supplementing those
representations) do not suffice to warrant granting an extension.


R:\Common\TeelSM\Judge Temp Docs\McKinney - Order re Denying Extension of Time_v3.wpd
                                                                                                           2
